Citation Nr: 0922660	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973. He had additional service in the Reserves, including a 
verified period of active duty for training (ACDUTRA) from 
June 11-25, 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied service connection 
for depression.

In January and August 2008, the Board remanded this case for 
additional development.  However, for the reasons stated 
below, the Board concludes that further development is still 
required in this case.  Accordingly, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, further development is 
required in order to comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of ACDUTRA during 
which the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).

The Veteran essentially contends that his depression is 
secondary to his service-connected low back strain.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It is noted that the service-connected back strain is due to 
injuries sustained as a result of a motor vehicle accident 
during his certified period of ACDUTRA in June 1977.  
Further, it is noted that the first indication of psychiatric 
problems in the evidence of record appears to be a May 1975 
VA rating examination report that included a diagnosis of 
psychoneurotic depressive reaction.

In January 2008, the Board remanded this case for VA 
examinations to address his claim of secondary service 
connection.  He subsequently underwent VA examinations in 
February and March 2008.

The February 2008 VA examination found, in pertinent part, 
that depression was less likely as not caused by or a result 
of low back pain.  The examiner noted the May 1975 finding of 
psychoneurotic depressive reaction, and concluded that the 
propensity for a depressive state was present prior to the 
complaints of back problems.

Similarly, the subsequent March 2008 VA psychological 
examination found that it was less likely as not that the 
Veteran's depression and schizoaffective disorder were 
secondary to history of motor vehicle accident.  The examiner 
also opined that it was unlikely that the Veteran's thought 
disorder and history of hallucinations were caused by or 
aggravated by his back injury.  However, the examiner also 
opined that it was more likely than not that the 1977 motor 
vehicle accident aggravated and increased in severity the 
Veteran's underlying depressive disorder.  As such, this 
opinion does provide support for a finding of secondary 
service connection.  Nevertheless, it is not clear from the 
opinion itself whether the finding of aggravation is due to 
the service-connected low back strain or the motor vehicle 
accident itself (which would support direct service 
connection).  More importantly, it is not clear from this 
opinion whether the finding of aggravation and increased 
severity meant a permanent increase in the severity of the 
underlying condition which is necessary for a grant of 
service connection.

Due to the aforementioned deficiencies, the Board determined 
in August 2008 that the March 2008 VA psychological 
examination was inadequate for resolution of this case.  
Therefore, the Board concluded that it was not in compliance 
with the January 2008 remand directives, and further remand 
was required for clarification of this opinion.  Accordingly, 
the Board directed the return of the Veteran's VA claims 
folder to the examiner who conducted the March 2008 VA 
psychological examination for clarification of his opinion.  
If the March 2008 VA examiner was unavailable, the requested 
opinion was to be obtained from another appropriately 
qualified competent medical professional.  Further, if a new 
examination was deemed necessary in order to provide the 
opinion(s), one was to be conducted.

The documents assembled for the Board's review reflect the 
Veteran was scheduled for a new VA examination in September 
2008, but he was unable to attend because of being 
hospitalized at the Muskogee VA Medical Center (VAMC).  
Reports of Contact dated in November and December 2008 
reflect that he requested the examination be rescheduled.  
However, the evidence of record does not reflect that the 
examination was rescheduled.  Nothing indicates why no new 
examination report is of record.  The only documents on file 
after December 2008 appear to be copies of legal records 
indicating the Veteran's home was seized as a result of a 
court order and an April 2009 report of contact with the 
veteran wherein it was noted that he is homeless.  There is 
also no Supplemental Statement of the Case (SSOC) on file 
that is dated subsequent to the August 2008 Board remand as 
required by 38 C.F.R. § 19.31.  Simply put, nothing in the 
documents assembled for the Board's review indicates why the 
August 2008 remand directives have not been completed.

The United States Court of Appeals for Veterans Claims has 
held that "a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In short, the Board must remand this 
case to ensure compliance with its August 2008 remand 
directives.

Since it appears a new examination has been deemed necessary 
below, the Veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board further observes that, as mentioned above, the 
record reflects the Veteran was hospitalized at the Muskogee 
VAMC in September 2008.  However, no records are on file for 
this hospitalization.  Under the law, VA medical records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records might constitute clear and unmistakable error, even 
though such evidence was not actually in the record assembled 
for appellate review.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Consequently, the Board concludes that a remand is 
also necessary to obtain these records, as well as any other 
pertinent records in existence since the March 2008 VA 
examination.

For these reasons, the case is REMANDED for the following 
action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for psychiatric 
problems since March 2008.  After 
securing any necessary release, obtain 
those records not on file.

In pertinent part, the record should 
reflect efforts to obtain records from 
the Muskogee VAMC regarding the Veteran's 
purported hospitalization in September 
2008.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the etiology of his acquired 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion, for 
each psychiatric disorder diagnosed, as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that such psychiatric disorder was 
aggravated by the 1977 motor vehicle 
accident while on ACDUTRA and/or the 
service-connected low back strain.  By 
aggravation, the Board means a permanent 
increase in the severity of the 
psychiatric disorder, as opposed to the 
natural progress thereof.  If so, the 
examiner should clarify whether this 
aggravation is due to the service-
connected low back strain, or to the 1977 
motor vehicle accident itself.

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report. 

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall, 
supra.

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in May 
2008, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

